DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-18, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adimatyam et al. Pub. No. US 2012/0117057.

As to claim 1, Adimatyam et al. teach a computer-implemented method, comprising:

generating a metadata search index including tables and fields populated based on the storage metadata (paragraphs [0046, 0064-0065]);
storing the metadata search index on the database (paragraphs [0044, 0046, 0053, 0057]);
receiving, at the database server, a search request from a query-building application of a remote computer, the search request including one or more search terms (paragraphs [0020, 0073-0078]);
determining, by the search engine, one or more search statements based on the search request (paragraphs [0014-0015, 0072-0073]);
executing, by the search engine, the one or more search statements on a view of the stored metadata search index to obtain index search results (paragraphs [0014-0015, 0072-0078]); and
providing the metadata search results based on the index search results to the query-building application (paragraphs [0014-0015, 0072-0078]).

As to claim 2, Adimatyam et al. teach the computer-implemented method of claim 1, wherein the storage metadata comprises an entity relationship model (Fig. 5, paragraphs [0047-0050]), the method further comprising:
parsing the entity relationship model to determine the plurality of tables and the fields of each of the plurality of tables, wherein the metadata search index is generated 

As to claim 3, Adimatyam et al. teach the computer-implemented method of claim 2, further comprising converting the plurality of tables and the fields of each of the plurality of tables parsed from the entity relationship model into a normalized format (paragraph [0049]).

As to claim 4, Adimatyam et al. teach the computer-implemented method of claim 1, further comprising: 
receiving a communication from the query-building application (paragraphs [0033, 0045]); and
sending a request for the storage metadata to the software service server in response to receiving the communication (paragraphs [0043-0054]).

As to claim 6, Adimatyam et al. teach the computer-implemented method of claim 1, wherein the software service server uses the database of the database server to store application data (Fig. 4C, paragraphs [0027-0028, 0044-0050]).

As to claim 7, Adimatyam et al. teach the computer-implemented method of claim 1, wherein the query-building Application uses the metadata search results a query for querying the database (paragraphs [0046, 0064-0065, 0072-0078]), the method further comprising:


As to claims 8-11, 13-18, and 20, they have similar limitations as claims 1-4 and 6-7; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Adimatyam et al., Pub. No. US 2012/0117057, in view of Araujo et al., Pub. No. US 2001/0047406
As to claim 5, Adimatyam et al. teach the computer-implemented method of claim 1, wherein the index search results are data objects (Adimatyam et al. find three search results (106, 108, and 110) as shown in Fig. 1 and paragraphs [0072-0078])
However, Adimatyam et al. do not explicitly teach “wherein the method further comprises: converting the data objects of the index search results to hypertext transfer protocol.” 
	On the other hand, Araujo et al. teach the limitation “converting the data objects of WDDX module 1905 converts data objects provided by agent 2010 into WDDX hash structures. These structures are provided to XML layer 1910 which, in turn, encodes specific data fields therein (given the particular fields that are to then be encoded) into appropriate XML (extensible markup language). The resulting XML is then applied to HTTP layer 1915 for conversion into corresponding HTTP messages for transport over the web to a peer HTTP process (paragraphs [0038, 0171]).
It would have been obvious to one of ordinary skill in the Data Processing art before the effective filling date of the claim invention to combine the teachings of Adimatyam et al. and Araujo et al. to convert data object to hypertext transfer protocol (HTTP), because it would allow converting data from native format into HTTP-based for web transport.
As to Claims 12 and 19, they have similar limitations as claim 5; therefore, they are rejected under the same rationale.

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents:  
US 20160156531 A1	Cartwright; Cory et al.
US 20160062740 A1	Muthusamy; Sivakumar

US 20200252406 A1       	Padmanabhan; Prithvi Krishnan et al.
US 20160357743 A1	     Swaminathan; Manish et al.
US 20160248583 A1	       McClanahan; Edward D. et al.
US 8880787 B1	Kimmel; Jeffrey S. et al.
US 20010047406 A1       Araujo, Kenneth S.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K CHAU whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday – Friday 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.